DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 43-56, drawn to a loaded pallet inspection system comprising: a generally horizontal support surface; an image recorder supported near the support surface; a computer having a memory with a software routine stored thereon; and a communication link transmitting signals between the image recorder and the computer, classified in G06T 7/001.
II. Claims 57-61, drawn to a method of inspecting a loaded pallet inspection comprising the steps of: providing an image recorder supported adjacent a conveyor; capturing an image of the loaded pallet supported on the conveyor; transmitting a signal from the image recorder to a computer wherein the signal carries digital information for reproducing the image on the computer; comparing the image to a manufacturing specification using a software routine stored on a memory on the computer; determining whether the image is within a manufacturing tolerance of the manufacturing specification using the software routine, classified in G01N 21/8851.
The inventions are independent or distinct, each from the other because:
Inventions [II] and [I] are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can a method of inspecting a loaded pallet inspection comprising the steps of: providing an image recorder supported adjacent a conveyor; capturing an image of the loaded pallet supported on the conveyor; transmitting a signal from the image recorder to a computer wherein the signal carries digital information for reproducing the image on the computer; comparing the image to a manufacturing specification using a software routine stored on a memory on the computer; determining whether the image is within a manufacturing tolerance of the manufacturing specification using the software routine of Group II does NOT require  a loaded pallet inspection system comprising: a generally horizontal support surface; an image recorder supported near the support surface; a computer having a memory with a software routine stored thereon; and a communication link transmitting signals between the image recorder and the computer of Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 6, 2021


						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2886